Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Election Response
The Election filed 08/12/2022 in response to the Office Action of 05/13/2022 is acknowledged. Applicant elected with traverse the following species: a) not calculating the patient’s risk of TBI, b) loci cg06393885, cg20569893, cg00611535, and cg16882751, c) not assaying proteins or mRNA, d) not assaying for metabolomic markers, e) further comprising an artificial intelligence technique, f) deep learning (DL), g) treating a patient, and h) cognitive and physical rest and aerobic treatment. 
Applicants argue that there would not be a burden to search and examine all the species in one application as the search for relevant art for one species would result in finding relevant art for other species. 
The arguments have been considered but are not persuasive because the species have a separate status in the art in view of different classifications and divergent subject matter. The species will require different fields of search and the prior art applicable to one invention would not likely be applicable to another invention. For these reasons, the restriction requirement is deemed to be proper and is therefore made FINAL.
Claims 1-20 are pending. Claims 5, 15 and 16 are withdrawn as being drawn to non-elected species. Examiner has rejoined the species of the following loci: PTEGR4, TINK, RUNX1, and RUNX3 and the artificial intelligence technique: Random forest.  Claims 1-4, 6-14 and 17-20 are currently under prosecution.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. [0004, 0025, 0026, 0072, 0094, 0187, 0188] 
Claim Objections
Claims 10 and 11 are objected to because of the following informalities: The claims all refer to tables or supplemental tables, however, the claims should recite the relevant material from the tables or supplemental tables in the claims for clarity. 
MPEP 2173.05(s) states: “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). Reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims. See MPEP  § 608.01(m).” Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  urine is repeated twice in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-14, and 17-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims recite a method of diagnosing traumatic brain injury (TBI), wherein the method comprises a biological sample comprising nucleic acids to determine frequency or percentage of methylation of cytosine at one or more loci throughout the genome, and comparing the cytosine methylation level of the sample to cytosine methylation level to a control sample, b) wherein one or more loci comprise an AUC of 0.75, 0.80, 0.85, 0.90 or 0.95 or greater, and c) that the loci may comprise one or more loci, or at least 2 loci, from Table 2, Supplemental Table S1, Supplemental Table S2, Tables 4-8.  
The claimed preamble requires diagnosing traumatic brain injury (TBI), and the claim requires the steps of “determining a frequency or percentage methylation of cytosine at one or more loci throughout the genome” and “comparing the cytosine methylation level of the sample to cytosine methylation level of a control sample”. The claimed step does not provide any definitive diagnosis of TBI based on a specific result of the assay. The claims do not indicate or recite what changes in methylation levels compared to control identifies the subject has having a TBI. There is no result that identifies what subjects have TBI. Therefore, the claimed method does not function in, or result in, enabling one to diagnose TBI, as required by the claimed preamble.
Additionally, claim 1 does not require that the tested biological sample containing nucleic acids be isolated from a subject, patient, or individual that would have a brain. There is no indication as to what the source of the biological sample is. The claimed methods would not be enabled for diagnosing TBI unless the biological sample tested is isolated from a patient having a brain. 
Examiner Suggestion: Amend the claims to recite what resulting cytosine methylation level for which loci compared to what controls diagnose TBI. Additionally, amend claim 1 to recite that the biological sample is isolated from a patient (i.e., move the limitation of claim 2 into claim 1).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation "The method of claim 1, wherein the biological sample comprises body fluid or a tissue obtained from the patient".  There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not recite a patient. 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bahado-Singh (US10745754B2; Published: 06/15/2017).
Bahado-Singh teaches a method of assaying a biological sample comprising nucleic acids to determine frequency or percentage methylation of cytosine at one or more loci throughout the genome, and comparing the cytosine methylation level of the sample to cytosine methylation level of a control sample. Bahado-Singh teaches that the biological sample comprises body fluid or tissue obtained from the patient, and may be blood, plasma, skin, hair, buccal swab, urine, serum, or tear. [col 12. Lines 27-37] Bahado-Singh teaches that the patient is an adult patient or a pediatric patient. [claim 2, col. 12 lines 38-45] Bahado-Singh teaches extracting nucleic acids from the biological sample, and that the nucleic acids are cell free nucleic acids. [col. 3 lines 40-67] Bahado-Singh teaches that the assay is a bisulfite-based methylation assay or a whole genome methylation assay, and that the frequency or percentage methylation of cytosine nucleotides is obtained using single gene or whole genome sequencing. [col 2 lines 49-59; col 4 lines 26-31] Bahado-Singh teaches that one or more loci, or at least two loci, comprises genes, such as: TINK or RUNX1. Bahado-Singh teaches that the AUC of the loci may be 0.75, 0.80, 0.85, 0.90, or 0.95 or greater. (col. 7 lines 37-49, col 23 lines 26-32, Tables 10-18; Table 25). Lastly, Bahado-Singh also teaches the method further comprising using artificial intelligence techniques. (col. 21, example 11). 
It is noted that the preamble recitation of “for diagnosing traumatic brain injury (TBI)” for the claimed method is merely suggestive of an intended use and is not given weight for purposes of comparing the claims with the prior art.  The claims read on a method of assaying a biological sample comprising nucleic acids and determining frequency or percentage of cytosine methylation at one or more loci throughout the genome. The claim language of “a method for diagnosing a traumatic brain injury (TBI)” merely sets forth the purpose of the process, but does limit the scope of the claims.  (see MPEP 2111.02).

Claim(s) 1-4, 6, 7-14 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liebenberg et al (2009) (US20090203011 A1)
Liebenberg teaches a method of assaying a biological sample comprising nucleic acids to determine frequency or percentage methylation of cytosine at one or more loci throughout the genome, and comparing the cytosine methylation level of the sample to cytosine methylation level of a control sample. [0008, 00027, 0035, 0007] Liebenberg teaches that the biological sample comprises body fluid or tissue obtained from any patient, and may be blood, plasma, urine, or serum. [0011] Liebenberg teaches extracting nucleic acids from the biological sample, and that the nucleic acids may be cellular nucleic acids. [0128] Liebenberg teaches that the assay is a bisulfite-based methylation assay or a whole genome methylation assay, and that the frequency or percentage methylation of cytosine nucleotides is obtained using single gene or whole genome sequencing. [0067-0069] Liebenberg teaches that one or more loci, or at least two loci, comprises genes, such as: PTEGR4 or RUNX1. Liebenberg teaches that the AUC of the loci may be 0.75, 0.80, or 0.85 or greater. Liebenberg teaches that the method further comprises treating the patient. [Abstract, Table 4D, 0029]  
It is noted that the preamble recitation of “for diagnosing traumatic brain injury (TBI)” for the claimed method is merely suggestive of an intended use and is not given weight for purposes of comparing the claims with the prior art.  The claims read on a method of assaying a biological sample comprising nucleic acids and determining frequency or percentage of cytosine methylation at one or more loci throughout the genome. The claim language of “a method for diagnosing a traumatic brain injury (TBI)” merely sets forth the purpose of the process, but does limit the scope of the claims.  (see MPEP 2111.02).

Claim(s) 1-4, 6-8, 13-14, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lofton-Day et al (US20220260570A1, priority to: 04/17/2006) 
Lofton-Day teaches a method of assaying a biological sample comprising nucleic acids to determine frequency or percentage methylation of cytosine at one or more loci throughout the genome, and comparing the cytosine methylation level of the sample to cytosine methylation level of a control sample.  Lofton-Day teaches that the biological sample comprises body fluid or tissue obtained from the patient, and may be blood, serum, or urine; and that the biological sample is from a patient greater than 19 years old. Lofton-Day teaches extracting nucleic acids from the biological sample. Lofton-Day teaches that the assay is a bisulfite-based methylation assay or a whole genome methylation assay, and that the frequency or percentage methylation of cytosine nucleotides is obtained using single gene or whole genome sequencing. Lofton-Day teaches that the method further comprises treating the patient. 
[0003, 0026-0037, 0048, 0065, 0075-0075, 0100, 0115, 0186, 0.233] 
It is noted that the preamble recitation of “for diagnosing traumatic brain injury (TBI)” for the claimed method is merely suggestive of an intended use and is not given weight for purposes of comparing the claims with the prior art.  The claims read on a method of assaying a biological sample comprising nucleic acids and determining frequency or percentage of cytosine methylation at one or more loci throughout the genome. The claim language of “a method for diagnosing a traumatic brain injury (TBI)” merely sets forth the purpose of the process, but does limit the scope of the claims.  (see MPEP 2111.02).

Claim(s) 1-4, 6, 8, 13-14, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marsh et al (US20200165675A1, priority to: 06/01/2017) 
Marsh teaches a method of assaying a biological sample comprising nucleic acids to determine frequency or percentage methylation of cytosine at one or more loci throughout the genome, and comparing the cytosine methylation level of the sample to cytosine methylation level of a control sample.  Marsh teaches that the biological sample comprises body fluid or tissue obtained from the patient, and may be blood. Marsh teaches extracting nucleic acids from the biological sample. Marsh teaches that the assay is a bisulfite-based methylation assay or a whole genome methylation assay, and that the frequency or percentage methylation of cytosine nucleotides is obtained using single gene or whole genome sequencing. Marsh teaches that the method further comprises treating the patient. [Abstract, 0008, 0010, 0043, 0065] 
It is noted that the preamble recitation of “for diagnosing traumatic brain injury (TBI)” for the claimed method is merely suggestive of an intended use and is not given weight for purposes of comparing the claims with the prior art.  The claims read on a method of assaying a biological sample comprising nucleic acids and determining frequency or percentage of cytosine methylation at one or more loci throughout the genome. The claim language of “a method for diagnosing a traumatic brain injury (TBI)” merely sets forth the purpose of the process, but does limit the scope of the claims.  (see MPEP 2111.02).

Claim(s) 1-4, 6, 7, 10-11, 13-14, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haghighi et al (2015) (Neuronal DNA Methylation Profiling of Blast-Related Traumatic Brain Injury, Journal of Neurotrauma, vol. 32, 2015). 
Haghighi teaches a method for diagnosing traumatic brain injury (TBI), such as mild TBI (mTBI), wherein the method comprises assaying a biological sample comprising nucleic acids to determine frequency or percentage methylation of cytosine at one or more loci throughout the genome, and comparing the cytosine methylation level of the sample to cytosine methylation level of a control sample.  Haghighi teaches that the biological sample comprises tissue obtained from the patient. Haghighi teaches extracting nucleic acids from the biological sample. Haghighi teaches that the assay is a bisulfite-based methylation assay or a whole genome methylation assay, and that the frequency or percentage methylation of cytosine nucleotides is obtained using single gene or whole genome sequencing. Haghighi teaches that the method further comprises treating the patient. Haghighi teaches that one or more loci, or at least two loci, comprises genes, such as RUNX2 or RUNX1. Lastly, Haghighi further teaches the method further comprises using artificial techniques. [Whole Document: Abstract, Methods, Results, Discussion]  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-8, 10-11, 13-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Haghighi et al (2015) (Neuronal DNA Methylation Profiling of Blast-Related Traumatic Brain Injury, Journal of Neurotrauma, vol. 32, 2015), in view of, Teng (US11075002 B2, Priority: 07/30/2018), Molaei et al (2016) (A machine learning based approach for identifying traumatic brain injury patients for whom a head CT scan can be avoided, 2016 Annual International Conference of the IEEE Engineering in Medicine and Biology Society (EMBC)), and Schneider et al (2017) (Schneider KJ, Leddy JJ, Guskiewicz KM, et al. Br J Sports Med 02/2017;51:930–934). 
Haghighi teaches a method for diagnosing traumatic brain injury (TBI), such as mild TBI (mTBI), wherein the method comprises assaying a biological sample comprising nucleic acids to determine frequency or percentage methylation of cytosine at one or more loci throughout the genome, and comparing the cytosine methylation level of the sample to cytosine methylation level of a control sample.  Haghighi teaches that the biological sample comprises tissue obtained from the patient. Haghighi teaches extracting nucleic acids from the biological sample. Haghighi teaches that the assay is a bisulfite-based methylation assay or a whole genome methylation assay, and that the frequency or percentage methylation of cytosine nucleotides is obtained using single gene or whole genome sequencing. Haghighi teaches that the method further comprises treating the patient. Haghighi teaches that one or more loci, or at least two loci, comprises genes, such as RUNX2 or RUNX1. Lastly, Haghighi further teaches the method further comprises using artificial techniques. [Whole Document: Abstract, Methods, Results, Discussion]  
However, Haghighi does not teach: 1) the method further comprises using artificial intelligence techniques, such as deep learning (DL) and random forest, or 2) that the method further comprises treating the patient with TBI, such as using cognitive and physical rest and aerobic treatment. 
	Teng teaches a method comprising using artificial intelligence techniques, such as deep learning to be utilized in patients with traumatic brain injury.  (col 1 lines 50-55; col. 2 lines 41-45)
Molaei teaches that random forest classifier is a useful method in identifying patients likely to have a head CT scan positive for traumatic brain injury. Molaei teaches that in terms of specificity, accuracy and area under ROC curve, random forest outperforms head CT scan. (Abstract) 
Schneider teaches in a systematic review of 28 studies, that cognitive and physical rest and aerobic exercise is appropriate for patients with concussion (TBI), and patients should increase activity. (Abstract) 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to use artificial intelligence techniques with the method of Haghighi. One would have been motivated to because 1) Haghighi teaches a method of diagnosing a traumatic brain injury (TBI), by determining the frequency to cytosine methylation at one or more loci throughout the genome, 2) Teng teaches that artificial intelligence techniques may be utilized in patients with traumatic brain injury, and 3) Molaei teaches that random forest classifiers, another form of artificial intelligence, may be useful in identifying patients with a TBI. One of ordinary skill in the art would have a reasonable expectation of success because Molaei teaches that forest classifiers outperforms head CT scans when diagnosing TBI. Those of skill in the art recognize that the two methods, cytosine methylation and artificial intelligence techniques, both known to diagnose traumatic brain disorders, could have been combined by known methods, and that in combination, each method of the composition merely would have performed the same function as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination would predictably diagnose TBI. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat the patient with TBI by using cognitive and physical rest and aerobic treatment. One would have been motivated to and have a reasonable expectation of success: 1) Haghighi teaches a method of diagnosing a traumatic brain injury (TBI), by determining the frequency to cytosine methylation at one or more loci throughout the genome, 2) Haghighi teaches that this method will have direct translational relevance to the diagnosis and treatment of individuals with TBI, and 3) Schneider teaches that cognitive and physical rest and aerobic exercise is appropriate in patients who suffered from a TBI.  Given the recognized need to determine the frequency of cytosine methylation and given the known method of treating TBI via cognitive and physical rest and aerobic treatment, one of skill in the art could have pursued known methods of treating TBI in the method of Haghighi, with a reasonable expectation of success. 
Conclusion
Conclusion: Claims 7, 10 and 11 are objected to. Claims 1-4, 6-14 and 17-20 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARAH A ALSOMAIRY/            Examiner, Art Unit 1642                                                                                                                                                                                            
/Laura B Goddard/            Primary Examiner, Art Unit 1642